           Case 1:19-cv-01053-BAM Document 22 Filed 03/22/21 Page 1 of 16


 1
 2
 3
 4
 5
 6
 7                                       UNITED STATES DISTRICT COURT

 8                                     EASTERN DISTRICT OF CALIFORNIA

 9
10
11
     MELINDA GARCIA,                        ) Case No.: 1:19-cv-01053-BAM
12                                          )
               Plaintiff,                   ) ORDER REGARDING SOCIAL SECURITY
13          v.                              ) COMPLAINT
                                            )
14   ANDREW M. SAUL, Commissioner of Social )
     Security,                              )
15                                          )
16             Defendant.                   )
                                            )
17
18                                                     INTRODUCTION

19            Plaintiff Melinda Garcia (“Plaintiff”) seeks judicial review of a final decision of the

20   Commissioner of Social Security (“Commissioner”) denying her application for supplemental security

21   income under Title XVI of the Social Security Act. The matter is currently before the Court on the

22   parties’ briefs, which were submitted, without oral argument, to Magistrate Judge Barbara A.

23   McAuliffe.1

24            Having considered the briefing and record in this matter, the Court finds the decision of the

25   Administrative Law Judge (“ALJ”) to be supported by substantial evidence in the record as a whole

26
27
     1
               The parties consented to have a United States Magistrate Judge conduct all proceedings in this case, including
28   entry of final judgment, pursuant to 28 U.S.C. § 636(c). (Docs. 6, 8, 21.)

                                                                  1
          Case 1:19-cv-01053-BAM Document 22 Filed 03/22/21 Page 2 of 16


 1   and based upon proper legal standards. Accordingly, this Court affirms the agency’s determination to

 2   deny benefits.

 3                                    FACTS AND PRIOR PROCEEDINGS

 4          Plaintiff filed an application for supplemental security income on December 9, 2014. AR 173-

 5   76.2 Plaintiff alleged that she became disabled on July 28, 2008, due to depression, anxiety, learning

 6   disabilities, sleep deprivation, ADHD or OCD, gastric reflux, a suicide attempt, self-harm and anger

 7   issues. AR 100, 188. Plaintiff’s application was denied initially and on reconsideration. AR 100-03,

 8   109-13. Subsequently, Plaintiff requested a hearing before an ALJ. ALJ Timothy S. Snelling held a

 9   hearing on April 11, 2018. AR 32-71. ALJ Snelling issued an order denying benefits on August 28,

10   2018. AR 12-26. Plaintiff sought review of the ALJ’s decision, which the Appeals Council denied,

11   making the ALJ’s decision the Commissioner’s final decision. AR 1-5. This appeal followed.

12          Hearing Testimony

13          The ALJ held an initial hearing on April 11, 2018, in Fresno, California. Plaintiff appeared

14   with her attorney, Jonathan Pena. Kenneth Ferra, an impartial vocational expert, also appeared and

15   testified. AR 34-35.

16          Plaintiff testified that she was 22 years old. AR 38. She lives in a two-bedroom home with her

17   parents, two sisters and her nephew. She sleeps in a room with her mom and dad. Her sisters and

18   nephew sleep in the living room. AR 42-43. She currently is in college but did not know what year or

19   the number of credits earned. AR 44-45.

20          When asked about her impairments, Plaintiff confirmed her understanding that she has

21   depression, anxiety, a learning disability, ADHD, OCD and GERD, a gastrointestinal issue. She has

22   stomach problems from time to time, but she does not take medication for it. AR 39. She has been

23   diagnosed with a bipolar disorder not otherwise specified with a psychotic disorder. She has had

24   hallucinations, but they have lessened. She has a generalized anxiety disorder and a history of

25   marijuana dependence in remission. She still smokes marijuana weekly for medicinal purposes. She

26   also is taking psychotropic drugs. When she gets medications from her psychiatrist, she stops taking

27
28   2
            References to the Administrative Record will be designated as “AR,” followed by the appropriate page number.

                                                              2
          Case 1:19-cv-01053-BAM Document 22 Filed 03/22/21 Page 3 of 16


 1   marijuana until she has tested the medication. They are trying different medications to find the right

 2   cocktail. She does not have a marijuana card. AR 39-42. Plaintiff also confirmed she has a panic

 3   disorder without agoraphobia, possible post-traumatic stress disorder and a borderline personality

 4   disorder. AR 44.

 5          In response to questions from her attorney, Plaintiff testified that she was recently hospitalized.

 6   It was considered a 5150, but it was the only time that it had happened. She has had other incidents of

 7   self-harm, which happen about every two months. When she has suicidal thoughts, she can reach out

 8   and talk to a professional. A typical episode will last the whole day and she will stay in her

 9   boyfriend’s house when he goes out of town. She cannot be alone and debates whether to call the

10   suicide hotline. In terms of harm to others, she usually has thoughts of hurting others every day. She

11   is a very angry person. She has physically attacked someone, but she has never spent time in jail or

12   been prosecuted in court. AR 45-49.

13          Plaintiff testified that she and her boyfriend had been together for two years. He lives in a

14   house on the back his parents’ property. She goes over there and spends time in an isolated situation

15   despite knowing that she does not do well when isolated because she does not have privacy at her

16   house. She does not feel safe in her house. She called the police on her family when she was younger,

17   but nobody responded, and she has never decided to call since then. Plaintiff clarified that going to

18   her boyfriend’s house is intentional as sort of her outlet. AR 49-51. Plaintiff further clarified that she

19   constantly fights with her father, physically and verbally, and gets into arguments with her sisters. Her

20   nephew occasionally will attack her, punching her hard. She defends herself, but usually attacks her

21   father. AR 51-53. She also gets into verbal arguments with her mother. AR 54.

22          Plaintiff testified that she is getting therapy to help with anger outbursts. She feels like it is

23   helpful along with the medication, but just not when she is at home. It is triggered by both internal

24   and external forces, such as her surroundings. AR 53-54. She would not have the anger issues if she

25   was not in the situation that she is with her family. She has had periods of time when she did not have

26   issues with her family, such as when out of town visiting relatives in Bakersfield. She would have

27   altercations with relatives in Bakersfield, but not out in public. AR 55-56.

28
                                                          3
          Case 1:19-cv-01053-BAM Document 22 Filed 03/22/21 Page 4 of 16


 1          Plaintiff confirmed that she has crying spells, but she does not feel better after she cries. She

 2   does not get any relief from the release of emotion. When she gets angry, she is not yelling, cussing,

 3   belligerent or bellicose. She tends to walk away because she does not like conflict, but people

 4   provoke her and don’t let her leave. AR 56-57.

 5          When asked about school, Plaintiff reported that she has had instances at school where she has

 6   wanted to lash out at somebody that was not her relative. She has gone home sad, crying or depressed

 7   because of something that occurred at school. Her grades at school are Bs, but lately they are

 8   becoming a C, barely passing. She takes smaller classes. She only asks questions when the class ends

 9   so that she can see the teacher one-on-one. She does not ask questions during class because she does

10   not like to speak out in front of people. She has rarely left or missed class because she was upset or

11   depressed. However, she dropped two classes because she could not handle it all. She is only in one

12   class, and usually takes one or two classes in a semester. AR 57-59.

13          When asked about sleeping, Plaintiff testified that she takes medication to help her sleep. She

14   does not have any trouble sleeping so long as she has the medication. She takes naps every day. She

15   sleeps more during the day. AR 59-60.

16          On a typical day, she will leave her house at 8:00 a.m. to go to the college and will get home as

17   soon as it is fully closed, around 11:00 a.m. She walks to school because she lives across the street.

18   The only friend she has at school is her boyfriend. She gets Bs and Cs in school and is taking general

19   education classes. She is hoping for a two-year degree and then to transfer. AR 60-63. She does not

20   miss much school and has perfect attendance. AR 68.

21          Following Plaintiff’s testimony, the ALJ elicited testimony from the VE. The ALJ asked the

22   VE hypotheticals. For the first hypothetical, the ALJ asked the VE to consider an individual limited to

23   medium work, who could lift and carry fifty/twenty-five, stand and walk and sit six of eight each,

24   could perform all postural activities frequently, including climbing ladders, ropes or scaffolding,

25   ramps and stairs, crouching, crawling, kneeling and stooping, but the individual could not maintain

26   attention and concentration or persistence and pace for complex and detailed work-related job

27   assignments or cope with the stress normally associated with semi-skilled or skilled employment or

28   make judgments on complex and detailed work-related job assignments. The individual also could
                                                         4
          Case 1:19-cv-01053-BAM Document 22 Filed 03/22/21 Page 5 of 16


 1   have no more than occasional face-to-face interaction with the general public, with co-workers and

 2   with supervisors. AR 66-67. Additionally, the ALJ asked the VE to assume an individual between

 3   late teens and early twenties—22—with a high school education, current city college, and no past

 4   work. The VE testified that such an individual could perform medium jobs in the national economy,

 5   such as cleaner, harvest worker, and hand packager. AR 67-68.

 6          For the second hypothetical, Plaintiff’s counsel asked the VE to assume that the individual

 7   from the first hypothetical would be off-task 20 percent of the workday. The VE testified that there

 8   would be no jobs for that individual. AR 68-69.

 9          For the next hypothetical, Plaintiff’s counsel asked the VE to assume an individual who,

10   because of symptoms would miss work one day a month every month. The VE testified that that this

11   hypothetical individual could not perform any jobs. AR 69.

12          Medical Record

13          The relevant medical record was reviewed by the Court and will be referenced below as

14   necessary to this Court’s decision.

15          The ALJ’s Decision

16          Using the Social Security Administration’s five-step sequential evaluation process, the ALJ

17   determined that Plaintiff was not disabled under the Social Security Act. AR 12-26. Specifically, the

18   ALJ found that Plaintiff had not engaged in substantial gainful activity since October 14, 2014, the

19   application date. AR 17. The ALJ identified gastroesophageal reflux disease, depression with

20   psychotic features not otherwise specified, anxiety, learning disorder, attention deficit hyperactivity

21   disorder, obsessive compulsive disorder, bipolar disorder, psychotic disorder, post-traumatic stress

22   disorder, panic disorder without agoraphobia and sacroiliitis as severe impairments. AR 17-18. The

23   ALJ determined that the severity of Plaintiff’s impairments did not meet or equal any of the listed

24   impairments. AR 18-19.

25          Based on a review of the entire record, the ALJ found that Plaintiff retained the residual

26   functional capacity (“RFC”) to perform a wide range of medium work. She could lift and carry 50

27   pounds occasionally and 25 pounds frequently, could stand, walk and sit six of eight hours each with

28   normal breaks, could frequently perform all postural movements like climbing ladders, ropes,
                                                         5
          Case 1:19-cv-01053-BAM Document 22 Filed 03/22/21 Page 6 of 16


 1   scaffolding, ramps and stairs, stooping, crouching, crawling and kneeling. She could not maintain

 2   attention, concentration, persistence, or pace for complex and detail-related job assignments. She also

 3   could not cope with the stress of semi-skilled or skilled employment, could not make judgments on

 4   complex and detailed job-related assignments and could have no more than occasional face-to-face

 5   interaction with the general public, co-workers, and supervisors. AR 20-25. With this RFC, the ALJ

 6   found that Plaintiff could perform jobs in the national economy, such as cleaner, harvest worker and

 7   hand packager. The ALJ therefore concluded that Plaintiff had not been under a disability since

 8   October 14, 2014, the date the application was filed. AR 25-26.

 9                                           SCOPE OF REVIEW

10          Congress has provided a limited scope of judicial review of the Commissioner’s decision to

11   deny benefits under the Act. In reviewing findings of fact with respect to such determinations, this

12   Court must determine whether the decision of the Commissioner is supported by substantial evidence.

13   42 U.S.C. § 405(g). Substantial evidence means “more than a mere scintilla,” Richardson v. Perales,

14   402 U.S. 389, 402 (1971), but less than a preponderance. Sorenson v. Weinberger, 514 F.2d 1112,

15   1119, n. 10 (9th Cir. 1975). It is “such relevant evidence as a reasonable mind might accept as

16   adequate to support a conclusion.” Richardson, 402 U.S. at 401. The record as a whole must be

17   considered, weighing both the evidence that supports and the evidence that detracts from the

18   Commissioner’s conclusion. Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). In weighing the

19   evidence and making findings, the Commissioner must apply the proper legal standards. E.g.,

20   Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988). This Court must uphold the Commissioner’s

21   determination that the claimant is not disabled if the Commissioner applied the proper legal standards,

22   and if the Commissioner’s findings are supported by substantial evidence. See Sanchez v. Sec’y of

23   Health and Human Servs., 812 F.2d 509, 510 (9th Cir. 1987).

24                                                  REVIEW

25          In order to qualify for benefits, a claimant must establish that he or she is unable to engage in

26   substantial gainful activity due to a medically determinable physical or mental impairment which has

27   lasted or can be expected to last for a continuous period of not less than twelve months. 42 U.S.C. §

28   1382c(a)(3)(A). A claimant must show that he or she has a physical or mental impairment of such
                                                         6
           Case 1:19-cv-01053-BAM Document 22 Filed 03/22/21 Page 7 of 16


 1   severity that he or she is not only unable to do his or her previous work, but cannot, considering his or

 2   her age, education, and work experience, engage in any other kind of substantial gainful work which

 3   exists in the national economy. Quang Van Han v. Bowen, 882 F.2d 1453, 1456 (9th Cir. 1989). The

 4   burden is on the claimant to establish disability. Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir.

 5   1990).

 6                                                        DISCUSSION3

 7            Plaintiff contends that the ALJ erred by (1) failing to address certain disabling limitations

 8   identified by the consultative psychological examiner, Elke M. Kurpiers, Ph.D.; (2) relying on an RFC

 9   that was not supported by substantial evidence of record; and (3) failing to identify and obtain a

10   reasonable explanation for conflicts between VE testimony and the requirements of the Dictionary of

11   Occupational Titles.(“DOT”).

12            1. Consultative Examiner Opinion

13            Plaintiff first argues that the ALJ erred by failing to address certain limitations identified by the

14   consultative psychological examiner, Dr. Kurpiers, which are incompatible with an ability to sustain

15   full-time work activity. (Doc. 18 at 8-11.)

16            On April 11, 2015, Dr. Kurpiers completed a consultative psychological evaluation of Plaintiff.

17   AR 326-32. On mental status examination, Plaintiff had no evidence of physical impairments, her eye

18   contact was appropriate, and she was cooperative. Dr. Kurpiers identified some inconsistencies in

19   Plaintiff’s report and Plaintiff “was felt to exaggerate problems at times.” AR 328. Her psychomotor

20   behavior was within normal limits and she presented as calm and pleasant. Her affect was bland, and

21   her mood was normal, without evidence of clinical anxiety or depression. She was coherent and in

22   touch with reality with no evidence of psychosis. She reported hearing voices and very rare weird

23   visions. She was alert and fully oriented, her speech was clear and fluent and there was no evidence of

24   cognitive defects. Her intellectual abilities were grossly estimated be within low normal to normal

25   limits. AR 328. She was reserved, calm and polite with no evidence of social withdrawal, impulsivity

26
27   3
              The parties are advised that this Court has carefully reviewed and considered all of the briefs, including arguments,
     points and authorities, declarations, and/or exhibits. Any omission of a reference to any specific argument or brief is not to
28   be construed that the Court did not consider the argument or brief.

                                                                   7
          Case 1:19-cv-01053-BAM Document 22 Filed 03/22/21 Page 8 of 16


 1   or hostility. AR 329. On psychological testing, Plaintiff scored around the Low Average/Borderline

 2   range on the WAIS-4 for intellectual abilities and the WMS-4 for memory and learning. AR 329-31.

 3              Dr. Kurpiers diagnosed Plaintiff with a provisional depressive disorder not otherwise specified,

 4   cannabis abuse and borderline personality disorder. AR 331. Dr Kurpiers suggested that Plaintiff

 5   was not capable of handling funds in her own best interests. When asked to provide statements of

 6   Plaintiff’s functional limitations, Dr. Kurpiers stated:

 7              A. The claimant does not appear to have any medical or physical restrictions. She has
                   restrictions relating to personality disturbance, including interpersonal dysfunction and
 8                 anger.
                B. She appears to have severe difficulties in maintaining social functioning.
 9
                C. She scored around the low average/borderline range on measures of attention and pace.
10                 Her persistence was satisfactory in this exam. She graduated from high school at age
                   17 but reports dropping out of college.
11              D. Repeated episodes of emotional deterioration in work-like settings are anticipated due
                   to interpersonal difficulties, mood disturbance and negative attitude toward working.
12
13   AR 332. Dr. Kurpiers also provided statements of limitations in the following areas:
14              1. The claimant is capable of understanding, carrying out and remembering simple
                   instructions. She had no difficulty understanding and following instructions in this
15                 exam.
16              2. Her ability to respond appropriately to coworkers, supervisors and the public appears
                   impaired.
17              3. She has the ability to respond appropriately to usual work situations.
                4. Her ability to deal with changes in a routine work setting appears mildly impaired.
18
19   AR 332.
20              In formulating Plaintiff’s RFC, the ALJ assigned “great weight” to Dr. Kurpiers’ opinion,
21   stating:
22              The claimant psychological consultative examiner opined the claimant was capable of
                understanding, remembering, and carrying out simple instructions, had an impaired ability
23              to interact with others, could respond appropriately to usual work situations and deal with
24              changes in a routine work setting (Exhibit 3F/7). The undersigned gives this opinion great
                weight, as it is supported by and consistent with the medical evidence of record. The
25              claimant’s normal thought process supports the claimant would be capable of simple
                instructions Exhibits 2F/19; 5F/11, 15, 22; 6F2; 9F/3; 12F/1, 5, 9, 12). The claimant’s
26              noted isolation supports the claimant’s ability to interact with other is impaired (Exhibit
                6F/20). The claimant normal insight and judgment support the claimant could respond
27
                appropriately to normal work situations and deal with changes in a routine work setting
28              Exhibit 2F/19; 5F/11, 15, 22; 6F/2; 9F/3; 12F/1, 5, 9, 12).

                                                            8
          Case 1:19-cv-01053-BAM Document 22 Filed 03/22/21 Page 9 of 16


 1
 2   AR 23-24.

 3          Plaintiff claims that ALJ erred by failing to address (and include in the RFC) Dr. Kurpiers’

 4   conclusions that Plaintiff “appears to have severe difficulties in maintaining social functioning;”

 5   “repeated episodes of emotional deterioration in work-like settings are anticipated;” “her ability to

 6   respond appropriately to coworkers, supervisors and the public appears impaired;” and she is not

 7   capable of handling funds in her best interest. AR 332.

 8          “In determining a claimant’s RFC, an ALJ must consider all relevant evidence in the record.”

 9   Robbins v. Social Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006). “[A]n RFC that fails to take into

10   account a claimant’s limitations is defective.” Valentine v. Comm'r. of Soc. Sec. Admin., 574 F.3d 685,

11   690 (9th Cir. 2009). “Where an ALJ accords substantial or great weight to a physician’s opinion, he

12   must either incorporate their findings into the RFC or offer an explanation for why he chose not to

13   accept them.” Sahyoun v. Saul, No. 2:18-CV-576-EFB, 2020 WL 1492661, at *3 (E.D. Cal. Mar. 27,

14   2020), citing Martin v. Comm’r of Soc. Sec. Admin., 472 Fed.App’x 580 (9th Cir. 2012) (unpublished)

15   (“The administrative law judge (ALJ) erred when formulating Martin’s residual functional capacity

16   (RFC) because the RFC neither incorporated Dr. Steiner’s opinion of Martin’s work limitations nor

17   gave specific and legitimate reasons for rejecting it.”) and Neufeld v. Berryhill, 2018 WL 4739699, at

18   *6, (C.D. Cal. Sept. 30, 2018) (“Having afforded ‘great weight’ to the opinions of Dr. Bartell and Dr.

19   Loomis, the ALJ was bound to either incorporate their findings as to Plaintiff’s limitations or explain

20   why she decided not to accept them.”); see also Bain v. Astrue, 319 Fed.App’x 543, 545-46 (9th Cir.

21   2009) (holding ALJ erred in not including consultative examining psychologist’s moderate limitations

22   in the RFC, despite specifically crediting these limitations in the opinion); Flores v. Saul, No. 1:18-cv-

23   01523-SKO, 2020 WL 509098, at *5 (E.D. Cal. Jan. 31, 2020) (finding ALJ erred by assigning great

24   weight to consultative psychologist’s opinion, but failing to provide specific and legitimate reasons for

25   rejecting significant portions of the opinion); Wascovich v. Saul, No. 2:18-cv-659-EFB, 2019 WL

26   4572084, at *3-*5 (E.D. Cal. Sept. 20, 2019) (finding ALJ erred by assigning substantial weight to

27   consulting examiner’s opinion that the plaintiff had a mild to moderate impairment in her capacity to

28   maintain regular attendance, but failed to account for the limitation in the RFC).

                                                         9
         Case 1:19-cv-01053-BAM Document 22 Filed 03/22/21 Page 10 of 16


 1          Contrary to Plaintiff’s argument, the ALJ appropriately accounted for Dr. Kurpiers’ limitations

 2   in the RFC finding. The ALJ’s RFC determination—which precluded Plaintiff from performing

 3   complex and detailed job-related assignments, semi-skilled or skilled employment and having no more

 4   than occasional face-to-face interaction with the general public, co-workers, and supervisors--

 5   adequately addressed Dr. Kurpiers’ medical opinion that Plaintiff was unable to handle funds in her

 6   own interest and that her ability to respond appropriately to coworkers, supervisors and the public

 7   appeared “impaired.” AR 20, 332. “[T]he ALJ is responsible for translating and incorporating clinical

 8   findings into a succinct RFC.” Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d 996, 1006 (9th Cir.

 9   2015); Stubbs–Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008) (finding an ALJ may translate

10   assessed mental limitations into “the only concrete restrictions available to him,” which does not

11   constitute a rejection of that opinion).

12          With regard to Dr. Kurpiers’ statements of severe difficulties in maintaining social functioning

13   and repeated episodes of emotional deterioration in work-like settings (AR 332), the Commissioner

14   correctly notes that Dr. Kurpiers’ comments on these limitations responded to a question about the

15   four functional domains (AR 333 “Describe the claimant’s functional limitations specifying: A. Any

16   restrictions of daily activities. B. Difficulties in maintaining social functioning. C. Difficulties of

17   concentration, persistence and pace. D. Repeated episodes of emotional deterioration in work-like

18   situations.”). (Doc. 19 at 9.) The Commissioner argues that at the time of Dr. Kurpiers’ examination

19   in 2015, the agency used those four domains when evaluating mental impairments, but in 2017, the

20   agency changed those domains. Compare 20 C.F.R. § 416.920a(c)(3) (2015) with 20 C.F.R. §

21   416.920a(c)(3) (2017). The Commissioner contends that the ALJ used the new domains, which did not

22   include episodes of decompensation, and, thus, “Dr. Kurpiers’s assessment about emotional

23   deterioration or decompensation was obsolete by the time of the ALJ’s decision, and the ALJ

24   reasonably did not include her response to that obsolete question in his 2018 decision.” (Doc. 19 at 9.)

25          As suggested by the Commissioner, the ALJ used the following broad areas of functioning in

26   evaluating Plaintiff’s mental impairments: “understanding, remembering, or applying information;

27   interacting with others; concentrating persisting, or maintaining pace; or adapting or managing

28   themselves.” AR 18. However, even if applicable, the ALJ would not have committed error by
                                                         10
         Case 1:19-cv-01053-BAM Document 22 Filed 03/22/21 Page 11 of 16


 1   failing to include episodes of decompensation in the RFC. As courts have explained, the issue of

 2   whether Plaintiff suffered episodes of decompensation related to the ALJ’s step two and step three

 3   determinations, not the RFC. Section 416.920a “episodes of decompensation” were part of the

 4   psychiatric review technique considered in rating the severity of mental impairments at steps two and

 5   three of the sequential evaluation process, not the RFC assessment. See, e.g., Lyons v. Colvin, No. CV

 6   14-00605-DMG (KK), 2015 WL 9701184, at *28 (C.D. Cal. June 11, 2015), report and

 7   recommendation adopted, No. CV 14-00605-DMG (KK), 2016 WL 164240 (C.D. Cal. Jan. 11, 2016)

 8   (“whether Plaintiff suffered episodes of decompensation related not to the ALJ’s RFC determination,

 9   but rather to the ALJ’s Step Two determination as to whether Plaintiff’s mental impairments were

10   severe, as well as to the Step Three analysis;” concluding ALJ did not commit error by not including

11   episodes of decompensation in her determination of plaintiff’s RFC), (citing 20 C.F.R § 416.920a;

12   SSR 96-8p; 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.00C); see also Coleman v. Astrue, No. 07–CV–

13   1722–JM (JMA), 2009 WL 861864, at *11 (S.D. Cal. Mar. 26, 2009) (“that Plaintiff would have one

14   or two periods of decompensation related not to the RFC determination at steps four and five of the

15   sequential evaluation process, but rather to the determination at step two whether Plaintiff’s mental

16   impairments were severe (as well as to the step three analysis);” concluding that ALJ did not commit

17   error by not including the one or two episodes of decompensation in his determination of plaintiff’s

18   RFC); Langford v. Astrue, No. CIV S–07–0366 EFB, 2008 WL 2073951, at *3 (E.D. Cal. May 14,

19   2008) (finding that the ALJ was under no obligation to incorporate the findings from the psychiatric

20   review technique in his ultimate assessment of plaintiff's RFC at steps four and five); Lopez v. Astrue,

21   No. C 07–2649 PJH, 2008 WL 3539623, at *7 (N.D. Cal. Aug. 12, 2008) (finding ALJ was under no

22   obligation to include findings from a psychiatric review technique in his ultimate assessment of

23   claimant’s RFC at step four because such limitations are relevant instead at steps two and three).

24   Thus, the ALJ would not have been required to incorporate Dr. Kurpiers’ assessment regarding

25   episodes of decompensation in the RFC finding.

26          Further, as to the assessment of severe difficulties in social functioning, the ALJ implicitly

27   rejected Dr. Kurpiers’ opinion, finding that Plaintiff had only moderate limitations in interacting with

28   others based on Plaintiff’s being cooperative during all examinations. AR 18-19. An ALJ may
                                                        11
         Case 1:19-cv-01053-BAM Document 22 Filed 03/22/21 Page 12 of 16


 1   discount a medical opinion that is inadequately supported by clinical findings. See Britton v. Colvin,

 2   787 F3d 1011, 1012 (9th Cir. 2015); see also Burrell v Colvin, 775 F.3d 1133, 1140 (9th Cir. 2014)

 3   (“[A]n ALJ may discredit treating physicians’ opinions that are conclusory, brief, and unsupported by

 4   the record as a whole or by objective medical findings.”); Lester v. Chater, 81 F.3d 821, 831 (9th Cir.

 5   1995). Here, the record relied upon by the ALJ reflects that on mental status examinations Plaintiff

 6   was noted to be cooperative. AR 304, 349, 353, 360, 427, 438, 442, 449. On mental status

 7   examination, Dr. Kurpiers also noted that Plaintiff’s presented as calm, pleasant, reserved, and polite,

 8   with nothing unusual about her behavior or no evidence of social withdrawal, impulsivity or hostility.

 9   AR 328, 330.

10          2. Mental RFC

11          Plaintiff additionally contends that the substantial evidence of record does not support the

12   ALJ’s RFC limiting Plaintiff to no more than occasional face-to-face interaction with the general

13   public, co-workers and supervisors. (Doc. 18 at 11-15.) Plaintiff first argues that this finding is not

14   supported because the ALJ determined at step two of the sequential evaluation that she suffered from

15   numerous “severe” mental impairment and there is extensive evidence that she suffers from severe

16   psychological impairments. (Id. at 12-13.) However, “[t]he mere existence of an impairment is

17   insufficient proof of a disability.” Matthews v. Shalala, 10F.3d 678, 680 (9th Cir. 1993).

18          Second, Plaintiff appears to argue that the RFC limitation to no more than occasional

19   interaction is not supported because she was involuntarily psychologically hospitalized in 2017. (Doc.

20   18 at 13.) Plaintiff’s argument relies on speculation that her hospitalization precludes her from

21   occasional interaction with the general public, co-workers and supervisors. This is not sufficient.

22          Third, Plaintiff argues that the limitation to occasional interaction is supported by her “credible

23   testimonial symptomology evidence of record, …which was harmfully erroneously rejected by the

24   ALJ absent the requisite ‘clear and convincing’ reasons.” (Doc. 18 at 13.) In deciding whether to

25   admit a claimant’s subjective complaints, the ALJ must engage in a two-step analysis. Garrison v.

26   Colvin, 759 F.3d 995, 1014 (9th Cir. 2014); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190,

27   1196 (9th Cir. 2004). First, the claimant must produce objective medical evidence of her impairment

28   that could reasonably be expected to produce some degree of the symptom or pain alleged. Garrison,
                                                        12
         Case 1:19-cv-01053-BAM Document 22 Filed 03/22/21 Page 13 of 16


 1   759 F.3d at 1014. If the claimant satisfies the first step and there is no evidence of malingering, the

 2   ALJ may reject the claimant’s testimony regarding the severity of her symptoms only by offering

 3   specific, clear and convincing reasons for doing so. Id. at 1015.

 4          Here, the ALJ found that Plaintiff’s medically determinable impairments could reasonably be

 5   expected to cause the alleged symptoms, but discounted her statements concerning the intensity,

 6   persistence and limiting effects of those symptoms. AR 20-21. The ALJ was therefore required to

 7   provide specific, clear and convincing reasons for discounting Plaintiff’s subjective complaints.

 8          The Court finds that the ALJ provided specific, clear and convincing reasons for discounting

 9   Plaintiff’s subjective complaints. First, the ALJ considered that Plaintiff’s statements were not

10   entirely consistent with the medical record. AR 21. Although lack of supporting medical evidence

11   cannot form the sole basis for discounting testimony, it is a factor that the ALJ can consider. See

12   Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005). In this case, the ALJ considered record

13   evidence that undermined Plaintiff’s complaints of totally disabling symptoms from her mental

14   impairments. For instance, the ALJ considered that Plaintiff was treated in 2014 for her mental

15   impairments before the alleged onset date, and while she had an anxious and irritable mood, her

16   mental status examination showed normal appearance, memory, judgment, insight, attitude, attention

17   and thought process. AR 21, 304. When Plaintiff presented for a psychological consultative

18   examination in April 2015, her mental status examination showed normal grooming, normal mood,

19   normal thought process, full orientation, and she was noted to be reserved, calm and polite. AR 21,

20   328, 330. The ALJ indicated that Plaintiff’s remaining mental status examinations in 2015 were

21   normal except with some notations of hallucinations and depressed or anxious mood. AR 21, 349,

22   353, 360; 363; 446. The ALJ further identified that Plaintiff’s mental examinations through 2016

23   were normal, except for noting an anxious mood. AR 22, 442, 444. The ALJ acknowledged

24   Plaintiff’s hospitalization in September 2017, but then noted that upon discharge, Plaintiff was

25   described as stable with no suicidal ideations and no mood disturbances. AR 22, 434, 476.

26   Thereafter, in October 2017 and in 2018, her mental status examinations were generally normal except

27   for notations of an anxious mood. AR 22, 438, 440.

28
                                                         13
         Case 1:19-cv-01053-BAM Document 22 Filed 03/22/21 Page 14 of 16


 1          Second, the ALJ considered that Plaintiff’s activities of daily living were not consistent with

 2   disabling levels of mental functions, including her ability to do a variety of household chores, go to the

 3   gym, walk her dogs and take care of herself. AR 22, 400-01. An ALJ may properly discount a

 4   claimant’s subjective complaints when the daily activities demonstrate an inconsistency between a

 5   claimant’s testimony and the claimant’s reported activities. Burrell v. Colvin, 775 F.3d 1133, 1137

 6   (9th Cir. 2014); Trevizo v. Berryhill, 871 F.3d 664, 682 (9th Cir. 2017) (engaging in daily activities

 7   that are incompatible with the severity of symptoms alleged can support an ALJ’s determination to

 8   discount a claimant’s subjective testimony). The ALJ reasonably determined that Plaintiff engaged in

 9   a somewhat normal level of daily activity and interaction and that “[s]ome of the physical and mental

10   abilities and social interactions required in order to perform these activities are the same as those

11   necessary for obtaining and maintaining employment.” AR 22.

12          Third, and finally, the ALJ considered that medications helped to relieve Plaintiff’s symptoms.

13   AR 22-23. “Impairments that can be controlled effectively with medication are not disabling.” Warre

14   v. Comm’r Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006).

15          3. Step Five

16          Plaintiff first argues that the ALJ erred at step five by failing to identify or resolve the conflict

17   between the RFC limiting her to no more than occasional face-to-face interaction with the general

18   public, co-workers, and supervisors and the Dictionary of Occupational Titles (“DOT”) description of

19   the occupations of cleaner (DOT #381.687-018), harvest worker (DOT #403.687-018), and hand

20   packager (DOT #920.587-018).

21          An ALJ may not rely on a vocational expert’s testimony regarding the requirements of a

22   particular job without first inquiring whether the testimony conflicts with the DOT, and if so, why it

23   conflicts. Massachi v. Astrue, 486 F.3d 1149, 1152-53 (9th Cir. 2007) (citing Social Security Ruling

24   00-4p). However, Plaintiff admits that the DOT “is silent on the issues of either the amount

25   (percentage of time) or the type (i.e., face-to-face) interaction is required to perform a specific job.”

26   (Doc. 18 at 17). There is no apparent conflict between VE testimony and the DOT on an issue that the

27   DOT does not address. See Dewey v. Colvin, 650 Fed. App’x. 512, 514 (9th Cir. 2016); Pena Martinez

28
                                                         14
         Case 1:19-cv-01053-BAM Document 22 Filed 03/22/21 Page 15 of 16


 1   v. Saul, No. CV 18-06155-AS, 2019 WL 3818205, at *13 (C.D. Cal. Aug. 14, 2019) (finding no

 2   conflict between the VE’s testimony and the DOT where DOT silent on issue).4

 3          Plaintiff additionally argues that the RFC limitation to work that requires no judgments on

 4   complex and detailed job-related assignments and no complex or detail-related job assignments

 5   preclude her from performing two of the three jobs identified by the VE—hand packager and cleaner--

 6   because they have Level 2 Reasoning requirements. (Doc. 18 at 20-21.) Even if the ALJ erred in

 7   finding that Plaintiff could perform jobs requiring Level 2 Reasoning, any such error is harmless

 8   because the ALJ found that Plaintiff could perform the occupation of harvest worker, which requires

 9   only Level 1 Reasoning. AR 25; Harvest Worker, Fruit, DICOT 403.687-018, 1991 WL 673307. The

10   VE testified that there were 140,000 harvest worker jobs in the national economy. AR 25, 68. This is

11   a sufficient number of jobs to render Plaintiff not disabled, even if the other jobs of cleaner and hand

12   packager were not available. See Shaibi v. Berryhill, 883 F.3d 1102, 1110 n.7 (9th Cir. 2017)

13   (observing that 2,500 jobs in California, or 25,000 nationwide, constitute a significant amount of work

14   in the regional and national economies); Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 529 (9th Cir.

15   2014) (finding that 25,000 jobs represents a significant number of jobs in several regions of the

16   country).

17
18                                               CONCLUSION

19           Based on the foregoing, the Court finds that the ALJ’s decision is supported by substantial

20   evidence in the record as a whole and is based on proper legal standards. Accordingly, this Court

21   DENIES Plaintiff’s appeal from the administrative decision of the Commissioner of Social Security.

22
23
24          4
               Moreover, for each of the identified jobs, the DOT states: “People: 8 – Taking Instructions-
     Helping, N-Not Significant.” See Cleaner, Industrial, DICOT 381.687-018, 1991 WL 673258 (“);
25   Harvest Worker, Fruit, DICOT 403.687-018, 1991 WL 673307 (“People: 8 – Taking Instructions-
26   Helping, N-Not Significant”); Packager, Hand, DICOT 920.587-018, 1991 WL 687916) (“People: 8 –
     Taking Instructions-Helping, N-Not Significant”). There is no apparent conflict between this
27   description and a limitation to occasional face-to-face interaction with the general public, co-workers
     and supervisors.
28
                                                        15
         Case 1:19-cv-01053-BAM Document 22 Filed 03/22/21 Page 16 of 16


 1   The Clerk of this Court is DIRECTED to enter judgment in favor of Defendant Andrew M. Saul,

 2   Commissioner of Social Security, and against Plaintiff Melinda Garcia.

 3
 4   IT IS SO ORDERED.

 5
        Dated:    March 19, 2021                            /s/ Barbara   A. McAuliffe       _
 6                                                   UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      16
